                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

 THE COUNTY OF ROOSEVELT,

                     Plaintiff,
 v.                                                  Case No. 1:18-cv-00795-KK-SMV

 PURDUE PHARMA L.P.; PURDUE PHARMA
 INC.; THE PURDUE FREDERICK COMPANY,
 INC.; TEVA PHARMACEUTICALS USA, INC.;
 CEPHALON, INC.; JOHNSON & JOHNSON;
 JANSSEN PHARMACEUTICALS, INC.;
 ORTHO-MCNEIL-JANSSEN
 PHARMACEUTICALS, INC. N/K/A/ JANSSEN
 PHARMACEUTICALS, INC.; JANSSEN
 PHARMACEUTICA, INC. N/K/A/ JANSSEN
 PHARMACEUTICALS, INC.; ENDO
 PHARMACEUTICALS INC.; ALLERGAN PLC
 F/K/A ACTAVIS PLC; ACTAVIS, INC. F/K/A
 WATSON PHARMACEUTICALS, INC.;
 WATSON LABORATORIES, INC.; ACTAVIS
 LLC; ACTAVIS PHARMA, INC. F/K/A
 WATSON PHARMA, INC.; ENDO HEALTH
 SOLUTIONS INC.; INSYS THERAPEUTICS,
 INC.; MCKESSON CORPORATION;
 CARDINAL HEALTH, INC.;
 AMERISOURCEBERGEN CORPORATION;
 CVS HEALTH CORPORATION; WALGREENS
 BOOTS ALLIANCE, INC. AKA WALGREEN
 CO.; WAL-MART INC. F/K/A WAL-MART
 STORES INC; RUSSELL PORTENOY, M.D.;
 PERRY FINE, M.D.; SCOTT FISHMAN, M.D.;
 LYNN WEBSTER, M.D.; and PATRICIA
 JOSEPHINE GREEN, M.D.,

                     Defendants.

      PROPOSED ORDER ON STIPULATED MOTION TO EXTEND TIME FOR
                       RESPONSIVE PLEADING

      AND NOW, upon consideration of Defendants Purdue Pharma L.P.’s; Purdue Pharma

Inc.’s; and the Purdue Frederick Company, Inc.’s, Stipulated Motion to Extend Time for

Responsive Pleading, the Motion is hereby GRANTED and the deadline for Purdue Pharma L.P.;
Purdue Pharma Inc.; the Purdue Frederick Company, Inc.; Endo Health Solutions Inc., Endo

Pharmaceuticals Inc. Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson & Johnson;

Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Watson

Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Allergan plc

f/k/a Actavis plc;1 Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals Inc.

and Insys Therapeutics, Inc. to respond to Plaintiff’s Complaint is thirty (30) days after this Court

rules on any motion to remand or after the JPML makes a final decision regarding transfer to the

MDL Proceeding, whichever is later.

       Done in Chambers this 29th day of October, 2018.

                                                      BY THE COURT:



                                                      ______________________________




SUBMITTED:

MONTGOMERY & ANDREWS, P.A.

By:     /s/ Randy S. Bartell
         Randy S. Bartell
325 Paseo de Peralta
P.O. Box 2307
Santa Fe, NM 87504-2307
505-982-3873
rbartell@montand.com

Attorneys for Purdue Pharma L.P.; Purdue Pharma Inc.; and the Purdue Frederick Company

1
  Allergan plc, an Irish corporation, and Allergan Finance, LLC dispute that they have been
properly served but join this motion out of an abundance of caution and expressly reserve all rights
and defenses, including those related to personal jurisdiction and service of process.

                                                 2
APPROVED:

FADDUOUL, CUFF, HARDY & CONAWAY, P.C.

By:    /s/ Joshua K. Conaway
       Joshua K. Conaway
3301 San Mateo Blvd. NE
Albuquerque, NM 87110
Telephone: (505) 243-6045
Facsimile: (505) 243-6642
E-mail: jconaway@fchclaw.com

-and-

NAPOLI SHKOLNIK
Paul J. Napoli
Salvatore C. Badala
Joseph L. Ciaccio
400 Broadhollow Road, Suite 305
Melville, NY 11747
Telephone: (212) 397-1000
Email: pnapoli@napolilaw.com

Attorneys for Plaintiff County of Roosevelt


RODEY, DICKASON, SLOAN, AKIN & ROBB, P.A.


By:    /s/ Andrew G. Schultz
       Andrew G. Schultz
       Melanie B. Stambaugh
P.O. Box 1888
Albuquerque, New Mexico 87103
Telephone: (505) 765-5900
Facsimile: (505) 768-7395
E-mail: aschultz@rodey.com
         mstambaugh@rodey.com

Attorneys for Defendant Cardinal Health, Inc.




                                                3
MALDEGEN, TEMPLEMAN & INDALL, LLP

By:    /s/ Larry D. Maldegen
       Larry D. Maldegen
       Michael J. Moffett
P.O. Box 669
Santa Fe, NM 87504-0669
Telephone: (505) 982-4611
Facsimile: (505) 988-2987
E-mail: lmadegen@cmtisantafe.com
         mmoffett@cmtisantafe.com

Attorneys for Defendant McKesson Corporation



ATKINSON, BAKER & RODRIGUEZ, P.C

By:    /s/ Douglas A. Baker
            Douglas A. Baker
201 Third Street NW, Suite 1850
Albuquerque, NM 87102
Telephone: (505-764-8111
Facsimile: (505) 764-8374
E-mail: dbaker@abrfirm.com

Attorneys for Defendant Amerisourcebergen Corporation


KELEHER & MCLEOD, P.A.

By:    /s/ Sean Olivas
              Sean Olivas
P.O. Box AA
Albuquerque, NM 87103
Telephone: (505) 346-4646
Facsimile: (505) 346-1370
E-mail: so@keleher-law.com

Attorneys for Defendant CVS Health Corporation




                                            4
JOHN B. POUND, LLC

By:    /s/ John B. Pound
       John B. Pound
505 Don Gaspar
Santa Fe, NM 87505
Telephone: (505) 983-8060
Facsimile: (505) 986-1028
E-mail: jbpsfnm@gmail.com

Attorneys for Defendants Endo Health Solutions, Inc. and Endo Pharmaceuticals Inc.



THE SIMONS FIRM, LLP

By:    /s/ Frieda Simons Burnes
       Frieda Simons Burnes
P.O. Box 5333
Santa Fe, NM 87502
Telephone: (505) 988-5600
Facsimile: (505) 982-0185
E-mail: fsimons@simonsfirm.com

Attorneys for Defendant Insys Therapeutics, Inc.



MODRALL, SPERLING, ROEHL, HARRIS & SISK, P.A.

By:    /s/ Rufus E. Thompson
       Rufus E. Thompson
P.O. Box 2168
Albuquerque, NM 87103
Telephone: (505) 848-1800
Facsimile: (505) 848-1889
E-mail: rthompson@modrall.com

Attorneys for Defendant Wal-Mart, Inc.




                                               5
MODRALL, SPERLING, ROEHL, HARRIS & SISK, P.A.


By:    /s/ Alex Cameron Walker
               Alex Cameron Walker
500 Fourth Street NW, Suite 1000
Albuquerque, NM 87102
Telephone: (505) 848-1861
Facsimile: (505) 848-1882
E-mail: awalker@modrall.com

Attorneys for Defendant Walgreens Boots Alliance, Inc.




                                              6
